     Case: 1:19-cv-00081-DAR Doc #: 47 Filed: 02/14/19 1 of 1. PageID #: 375



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


JAMES EVERETT SHELTON,                  ) Case No. 1:19CV0081
         et al.,                        )
                                        )
             Plaintiffs,                )
                                        )
             v.                         ) MAGISTRATE JUDGE DAVID A. RUIZ
                                        )
DIRECT ENERGY, L.P.,                    )
         et al.,                        )
                                        )
             Defendants.                )
                                        ) MEMORANDUM AND ORDER


      The parties’ Joint Motion to Excuse Client Attendance or Alternatively to

Appear Telephonically (R. 45) is GRANTED in part, and DENIED in part.

      Defendants have shown good cause for excusing the personal attendance of

their corporate representatives who reside in Texas. Such representatives, however,

shall be available by telephone for the duration of the Case Management Conference.

      Plaintiff Shelton, an individual who resides in or around Cleveland, Ohio, and

who purports to serve as class representative in this action has not shown good cause

to excuse his personal appearance, or to appear telephonically. Therefore, plaintiff

Shelton’s request is DENIED.

      IT IS SO ORDERED.



Dated:   February 14, 2019               /s/ David A. Ruiz
                                        David A. Ruiz
                                        United States Magistrate Judge
